DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1-20 are pending in this application.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finkelstein et al. (U.S. Patent Application Publication 2018/0233139).
As per claim 1, Finkelstein et al. discloses:
A method implemented by one or more processors (Abstract, Figure 23, item 128 and Paragraph [0041]), the method comprising:
receiving, at an interface of a computing device, a spoken utterance from a first user, wherein the computing device provides access to an automated assistant that is responsive to natural language input (Abstract, Figure 4 and Paragraphs [0053-0055] – The first user tells the system “When Keith is near the oven, alert me”); 
determining, based on the spoken utterance, that an assistant response request is embodied in the spoken utterance, wherein the assistant response request is a request for the automated assistant to provide a custom response when one or more assistant response conditions are satisfied, and wherein the one or more assistant response conditions are satisfied based on one or more actions of a second user that is different from the first user (Abstract, Figure 4 and Paragraphs [0053-0055] – The first user tells the system “When Keith is near the oven, alert me”, Keith is the second user, Keith moving near the oven is the response condition and alerting me is the custom response); 
generating condition data characterizing the one or more assistant response conditions that, when satisfied, causes the automated assistant to provide the custom response (Figure 14, item 702 and Paragraph [0194]  -  contextual data is gathered); 
determining, subsequent to generating the condition data, whether the one or more assistant response conditions are satisfied (Figure 14, item 710 and Paragraph [0195] – based on the contextual data, the trigger condition is judged to be met); 
when the one or more assistant response conditions are determined to be satisfied: 
causing the custom response to be rendered at the computing device or another computing device (Figure 14, item 718 and Paragraph [0197] – the custom message is output).

As per claim 2, Finkelstein et al. discloses all of the limitations of claim 1 above. Finkelstein et al. further discloses:
the one or more actions of the second user include a voice input from the second user to the automated assistant, and determining whether the one or more assistant response conditions are satisfied includes: determining whether a voice signature of the second user is embodied in the voice input from the second user (Figure 7 & 14, items 704 & 708 and Paragraphs [0039], [0129-0139] & [0194]).
As per claim 3, Finkelstein et al. discloses all of the limitations of claim 2 above. Finkelstein et al. further discloses:
the voice input includes a user query that was provided by the second user during a previous interaction between the second user and the automated assistant, and wherein during the previous interaction, the automated assistant provided a separate response that is different than the custom response (Figure 24, items 1012-1016 & Figure 25, items 1130-1132 and Paragraphs [0277-0279] & [0296] – the instruction to wait until prompted to speak is the separate response and the prompt to speak is the custom response).

As per claim 4, Finkelstein et al. discloses all of the limitations of claim 1 above. Finkelstein et al. further discloses:
the one or more actions of the second user include an input from the second user to the automated assistant, and determining whether the one or more assistant response conditions are satisfied includes:
determining whether a particular subject matter is embodied in the input from the second user (Paragraph [0142] – the trigger condition can be a spoken keyword trigger).

As per claim 5, Finkelstein et al. discloses all of the limitations of claim 1 above. Finkelstein et al. further discloses:
when the one or more assistant response conditions are determined to be satisfied: determining a context in which the one or more assistant response conditions are satisfied, wherein causing the custom response to be rendered at the interface of the computing device or another computing device includes: causing the custom response to be paraphrased based on the context (Paragraphs [0125] & [0210] – the message may be modified based on the context).

As per claim 6, Finkelstein et al. discloses all of the limitations of claim 1 above. Finkelstein et al. further discloses:
the one or more actions of the second user include a non-verbal activity of the second user over a period of time, and determining whether the one or more assistant response conditions are satisfied includes: determining whether the second user performed the non-verbal activity (Paragraph [0101] – movement by a specified individual within a certain distance of a particular object is non-verbal activity over a period of time).

As per claim 7, Finkelstein et al. discloses all of the limitations of claim 6 above. Finkelstein et al. further discloses:
determining whether the second user performed the non-verbal activity includes: processing image data captured at the computing device or another computing device using one or more trained machine learning models, wherein the one or more trained machine learning models are trained using training data that is generated based on one or more previous instances in which the second user or another user performed the non-verbal activity (Figure 7 and Paragraphs [0137-0140], [0124], [0212] & [0248]).

As per claim 8, Finkelstein et al. discloses all of the limitations of claim 1 above. Finkelstein et al. further discloses:
wherein determining whether the one or more assistant response conditions are satisfied includes: processing, using one or more trained machine learning models, audio data characterizing a particular spoken utterance from the second user to determine whether the particular spoken utterance is from a particular type of user or whether the particular spoken utterance includes a particular type of query (Paragraphs [0124-0140] – Group identification and status are determined).

As per claim 9, Finkelstein et al. discloses all of the limitations of claim 8 above. Finkelstein et al. further discloses:
the particular type of user is a child (Paragraph [0204] – children are detected separately from adults).

As per claim 10, Finkelstein et al. discloses all of the limitations of claim 1 above. Finkelstein et al. further discloses:
determining the assistant response request is embodied in the spoken utterance includes: processing, using one or more trained machine learning models, audio data characterizing the spoken utterance from the first user to identify each assistant response condition of the one or more assistant response conditions to be satisfied before providing the custom response (Paragraph [0060]).

As per claim 11, Finkelstein et al. discloses all of the limitations of claim 1 above. Finkelstein et al. further discloses:
determining, based on the assistant response request, that permission data associated with the automated assistant indicates that the first user is permitted to establish the custom response for the second user (Abstract, Figure 4 and Paragraphs [0053-0055] – The first user tells the system “When Keith is near the oven, alert me”. Since the system accepts the request, the first user inherently has permission).

As per claim 12, Finkelstein et al. discloses all of the limitations of claim 1 above. Finkelstein et al. further discloses:
determining, based on the assistant response request, that permission data associated with the automated assistant indicates that the first user is permitted to establish the custom response for the one or more assistant response conditions, wherein the one or more assistant response conditions include a particular subject matter being embodied in an input from the second user (Paragraph [0142] – the trigger condition can be a spoken keyword trigger. Since the system accepts the request, the first user inherently has permission).

As per claim 13, Finkelstein et al. discloses all of the limitations of claim 1 above. Finkelstein et al. further discloses:
determining, in response to determining that the assistant response request is embodied in the spoken utterance, whether the assistant response request corresponds to a particular user query that the automated assistant is preconfigured to resolve, wherein, when the assistant response request corresponds to the particular user query, the automated assistant renders an indication that the custom response is different from a preconfigured response for the particular user query (Abstract, Figure 4 and Paragraphs [0053-0055] – The first user tells the system “When Keith is near the oven, alert me”. Since it is determined that the response request is not one that the automated assistant is preconfigured to resolve, the remainder of the limitations are not in effect).

As per claim 14, Finkelstein et al. discloses:
A method implemented by one or more processors, the method comprising:
receiving, at an interface of a computing device, a spoken utterance from a first user, wherein the computing device provides access to an automated assistant that is responsive to natural language input; 
determining, based on the spoken utterance, whether the spoken utterance corresponds to an assistant response request previously provided by a second user that is different from the first user; 
wherein the assistant response request is a request for the automated assistant to provide a custom response when one or more assistant response conditions are satisfied, and wherein the one or more assistant response conditions are satisfied based on one or more actions of the first user; 
determining, based on the assistant response request, that the one or more assistant response conditions for the assistant response request are satisfied; and 
causing, in response to determining that the one or more assistant response conditions are satisfied, the custom response to be rendered at the computing device or another computing device (Abstract, Figure 4, Figure 7 and Paragraphs [0053-0055], [0142] & [0194-0197]  – this corresponds to the second user creating the trigger condition and the first user speaking the keyword that triggers it)

As per claim 15, Finkelstein et al. discloses all of the limitations of claim 14 above. Finkelstein et al. further discloses:
subsequent to causing the custom response to be rendered at the interface: determining whether the first user provided a user response to the automated assistant in response to the custom response, and when the first user is determined to have provided the user response to the automated assistant: generating responsive input data characterizing the user response provided by the first user to the automated assistant (Storing user audio response in memory (i.e. generating responsive input data characterizing the user response provided by the first user to the automated assistant) is inherent to an intelligent digital assistant system).

As per claim 16, Finkelstein et al. discloses all of the limitations of claim 15 above. Finkelstein et al. further discloses:
subsequent to causing the custom response to be rendered at the interface and when the first user is determined to have provided the user response to the automated assistant: causing the computing device or another computing device to render output data, for the second user, based on the responsive input data (Providing output data in response to responsive input data is inherent to an intelligent digital assistant system. It is unclear what is meant by the limitation “for the second user” in this context, so it has not been granted patentable weight).

Allowable Subject Matter
Claims 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The Prior art fails to disclose or suggest the following combination of limitations:
determining, at a computing device that is accessible to multiple different users, that one or more users of the multiple different users have provided a common query to an automated assistant available at the computing device; causing, based on the common query, a user query to be provided by the automated assistant to a particular user of the multiple different users, wherein the user query corresponds to a request for the particular user to specify a custom assistant response for the common query; receiving, in response to the user query, a spoken utterance from the particular user, wherein the spoken utterance embodies the custom assistant response for the automated assistant to provide in response to the automated assistant receiving the common query;.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN S LELAND III/Primary Examiner, Art Unit 2677